Case: 2:21-cv-00728-MHW-CMV Doc #: 18 Filed: 08/02/21 Page: 1 of 2 PAGEID #: 245




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 GUARDIANS FOR THE ANIMALS OF
 OHIO,

                       Plaintiff,
                                                         Civil Action 2:21-cv-728
        v.                                               Judge Michael H. Watson
                                                         Magistrate Judge Chelsey M. Vascura

 FRANKLIN COUNTY ANIMAL CARE
 AND CONTROL, et al.,

                       Defendants.




                           REPORT AND RECOMMENDATION

       Plaintiff’s Complaint (ECF No. 2) asserts claims against, inter alia, defendants

identified as “John Doe 1–3.” To date, the docket does not reflect that Plaintiff has moved to

amend the Complaint to substitute the real name of John Doe 1–3; nor does it reflect that

Plaintiff has effected service upon them as required by Federal Rule of Civil Procedure 4(m).

Accordingly, on July 13, 2021, this Court issued an order directing Plaintiff to show cause why

the Court should not dismiss the Doe defendants and why the Court should allow an extension

of time to effect service. (ECF No. 16.)

       To date, Plaintiff has not responded to the Show Cause Order, sought leave to amend the

Complaint to substitute the real names of the Does, or effected service on the Doe defendants. It

is therefore RECOMMENDED that this action be DISMISSED WITHOUT PREJUDICE

against John Doe 1–3 pursuant to Rule 4(m) for failure to timely effect service of process.
Case: 2:21-cv-00728-MHW-CMV Doc #: 18 Filed: 08/02/21 Page: 2 of 2 PAGEID #: 246




                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
